Case 5:17-cv-01524-TAD-MLH Document 179 Filed 10/21/20 Page 1 of 1 PageID #: 4401




                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                 SHREVEPORT DIVISION


  TODD PHILLIPS, et al                          *      CIVIL ACTION NO: 17-1524

  VERSUS                                        *      DISTRICT JUDGE DOUGHTY

  JULIAN WHITTINGTON, et al                     *      MAGISTRATE JUDGE HORNSBY


                                           ORDER

         The foregoing Motion to Substitute Co-Counsel Liza Beth Grozinger and Enroll

  Michael L. DuBos as Co-Counsel of Record having been considered,

         IT IS HEREBY ORDERED that Liza Beth Grozinger be withdrawn as co-counsel

  of record in these proceedings.

         IT IS FURTHER ORDERED that Michael L. DuBos of the law firm Breithaupt,

  DuBos, and Wolleson, 1811 Tower Drive, Monroe, Louisiana, 71201 be permitted to enroll

  as co-counsel of record for Plaintiffs in these proceedings.

                                       21st day of October, 2020.
         THUS DONE AND SIGNED on this ____




                       ______________________________________
                                       JUDGE
